DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 7 is objected to because of the following informalities:  
The limitation “wherein the gas-liquid separation structure is copper foil” in claim 7 appears to be in error for “wherein the metal foil is copper foil”.  
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “gas-liquid separation structure”,
“first supporting structures”,
“second supporting structures”,
“heat transfer structures”,

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structures for the aforementioned 112(f) limitation(s):
The specification in paragraph [0025] defines “gas-liquid separation structure”, “The gas-liquid separation structures 205 are two pieces of metal foil”. Therefore, Examiner's interpretation of a gas-liquid separation structure is to be a piece of metal foil, or equivalents thereof.
Figures 4 and 5 of the disclosure define “first support structures” as element 30.  Therefore, Examiner’s interpretation of “first supporting structures” are as structures corresponding to element 30, or equivalents thereof. 
Figures 4 and 5 of the disclosure define “second support structures” as element 50.  Therefore, Examiner’s interpretation of “second supporting structures” are as structures corresponding to element 50, or equivalents thereof.  
Figures 4 and 5 of the disclosure define “heat transfer structures” as element 30.  Therefore, Examiner’s interpretation of “heat transfer structures” are as structures corresponding to element 40, or equivalents thereof.  


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitations “second inner surface of the lower cover” and “third inner surface of the lower cover” in claims 1, 9 and 10 are unclear. It’s not clear if the lower cover has a first inner surface or applicant's use of “first”, “second”, “third” was intended as a naming convention relative to the device as a whole. To expedite prosecution, examiner interprets “second inner surface of the lower cover” and “third inner surface of the lower cover” to read as “first inner surface of the lower cover” and “second inner surface of the lower cover”.

The term “high-temperature” in claim 11 is a relative term which renders the claim indefinite. The term “high-temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To expedite prosecution, examiner interprets the term “high-temperature” to be any temperature.

Claims 2-10 and 12-17 are rejected at least insofar as they are dependent on rejected claim(s), and therefore include the same error(s).
Examiner notes that Applicant may also need to amend the specification, without adding new matter, to completely address the rejection(s) above.  

Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitations “second inner surface of the lower cover” and “third inner surface of the lower cover” in claim 18 are unclear. It’s not clear if the lower cover has a first inner surface or applicant's use of “first”, “second”, “third” was intended as a naming convention relative to the device as a whole. To expedite prosecution, examiner interprets “second inner surface of the lower cover” and “third inner surface of the lower cover” to read as “first inner surface of the lower cover” and “second inner surface of the lower cover”.

Claims 19-22 are rejected at least insofar as they are dependent on rejected claim(s), and therefore include the same error(s).
Examiner notes that Applicant may also need to amend the specification, without adding new matter, to completely address the rejection(s) above.  

Claims 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitations “second inner surface of the lower cover” and “third inner surface of the lower cover” in claim 23 are unclear. It’s not clear if the lower cover has a first inner surface or applicant's use of “first”, “second”, “third” was intended as a naming convention relative to the device as a whole. To expedite prosecution, examiner interprets “second inner surface of the lower cover” and “third inner surface of the lower cover” to read as “first inner surface of the lower cover” and “second inner surface of the lower cover”.

Claims 24-27 are rejected at least insofar as they are dependent on rejected claim(s), and therefore include the same error(s).

Examiner notes that Applicant may also need to amend the specification, without adding new matter, to completely address the rejection(s) above.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 2020/0355444 A1) in view of LIN (US 20180066898 A1).
Regarding claim 1, CHEN teaches a heat dissipation device (100: see CHEN’s Figures 1A-1E), comprising: an upper cover (190); a lower cover (110), wherein the lower cover and the upper cover together form a sealed vacuum chamber (101) therebetween (see CHEN’s Figure 1D), the sealed vacuum chamber (101) comprises an evaporation area (EA), a condensation area (CA), and a transportation area (TA: see CHEN’s Figure 1D annotated by Examiner); the condensation area is located further away from the lower cover than the evaporation area and the transportation area (condensation area (CA) is located further away from the lower cover (110)  than the evaporation area (EA) and the transportation area (TA): see CHEN’s Figure 1D annotated by Examiner), and the transportation area is located adjacent to the evaporation area (the transportation area (TA) is located adjacent to the evaporation area (EA): see CHEN’s Figure 1D annotated by Examiner);
a plurality of first supporting structures (154), wherein the plurality of first supporting structures each have a top surface and a bottom surface that are respectively connected to a first inner surface (199) of the upper cover (190) and a second inner surface (119 of section 114) of the lower cover (110) so as to support the upper cover and the lower cover (see CHEN’s Figure 1E annotated by Examiner); a plurality of heat transfer structures (140), wherein the plurality of heat transfer (140) structures each have a bottom surface connected to the second inner surface (119 of section 114) of the lower cover (110: see CHEN’s Figure 1E annotated by Examiner), each of the plurality of heat transfer structures (140) has a height smaller than a height of each of the plurality of first supporting structures (154: see CHEN’s Figure 1E annotated by Examiner), and each of the plurality of heat transfer structures (140) is connected to some of the plurality of first supporting structures (154: see CHEN’s Figure 1E annotated by Examiner); a plurality of second supporting structures (176), wherein the plurality of second supporting structures each have a top surface and a bottom surface that are respectively connected to the first inner surface (199) of the upper cover (190) and a third inner surface (119) of the lower cover (110) so as to support the upper cover and the lower cover, and the third inner surface (119) surrounds the second inner surface (119 of section 114: see CHEN’s Figure 4A);
a first wick (see CHEN’s Figure 1E annotated by Examiner), located in the evaporation area, wherein the first wick is attached on the second inner surface (119 of section 114) of the lower cover (110: see CHEN’s Figure 1E annotated by Examiner); 
a plurality of second wicks (201), located in the evaporation area, wherein the plurality of second wicks are attached on the plurality of first supporting structures (154) and the plurality of heat transfer structures (140: see CHEN’s Figure 1E annotated by Examiner); 
an upper wick (see CHEN’s Figure 1E annotated by Examiner), located in the condensation area, wherein the upper wick is attached on a first inner surface (199) of the upper cover (190: see CHEN’s Figure 1E annotated by Examiner); and the upper wick is in fluid communication with the plurality of second wicks (201: see CHEN’s Figure 1E annotated by Examiner).
CHEN does not teach a third wick, attached on the third inner surface of the lower cover and the plurality of second supporting structures, wherein the third wick is connected to and in fluid communication with the first wick; and the upper wick is in fluid communication with the third wick; and a gas-liquid separation structure, wherein the gas-liquid separation structure is attached on a planar area of the third wick that is located in the transportation area so as to separate a vapor formed in the evaporation area from a liquid returning from the transportation area.
LIN teaches a heat dissipation device (see Figure 4) comprising: an upper cover (10), a lower cover (20), a first wick (wick above 211: see LIN’s Figure 4), a second wick (23), and a third wick (32), and a gas-liquid separation structure (30: see LIN’s ¶ [0019]) wherein the gas-liquid separation structure (30) is attached on a planar area of the third wick (a planar area of the third wick 32: see LIN’s Figure 4) that is located in the transportation area (the left and the right of areas of element 211: see LIN’s Figure 4).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teaching of LIN with the teaching of CHEN to have a third wick, attached on the third inner surface of the lower cover and the plurality of second supporting structures, wherein the third wick is connected to and in fluid communication with the first wick; and the upper wick is in fluid communication with the third wick; and a gas-liquid separation structure, wherein the gas-liquid separation structure is attached on a planar area of the third wick that is located in the transportation area so as to separate a vapor formed in the evaporation area from a liquid returning from the transportation area. Such combination will provide the benefits of improving the heat absorption efficiency of CHEN’s device by covering the whole lower cover with wick structures while having a gas-liquid separation structure on top of that as to prevent the wick from drying out while enhancing the evaporation.



    PNG
    media_image1.png
    677
    735
    media_image1.png
    Greyscale

 
CHEN’s Figure 1D annotated by Examiner



    PNG
    media_image2.png
    673
    744
    media_image2.png
    Greyscale


CHEN’s Figure 1E annotated by Examiner

Regarding claim 6, CHEN in view of LIN teaches wherein the gas-liquid separation structure (30 of LIN) is metal foil (see LIN’s ¶ [0019]).
Regarding claim 7, CHEN in view of LIN teaches wherein the gas-liquid separation structure (30 of LIN) is copper foil (see LIN’s ¶ [0019]).
Regarding claim 8, CHEN in view of LIN teaches wherein the upper cover (190) is a flat structure (see CHEN’s Figure 1D annotated by Examiner).
Regarding claim 9, CHEN in view of LIN teaches wherein the lower cover (110) has a recessed portion at a central area thereof, the second inner surface (119 of section 114) of the lower cover is an inner bottom surface of the recessed portion (see CHEN’s Figure 1D annotated by Examiner).
Regarding claim 10, CHEN in view of LIN teaches wherein the second inner surface (119 of section 114) and the third inner surface (119) of the lower cover (110) are coplanar (see CHEN’s Figure 4A).
Regarding claim 12, CHEN in view of LIN teaches wherein one or more of the plurality of first supporting structures (154), the plurality of second supporting structures (176), and the plurality of heat transfer structures (140) are fixed to the upper cover (190) or the lower cover (110) by welding, diffusion bonding, hot pressing, soldering, brazing, or adhesive (see ¶ [0053]).

Regarding claim 13, CHEN in view of LIN teaches wherein one or more of the plurality of first supporting structures (154), the plurality of second supporting structures (176), and the plurality of heat transfer structures (140) are integrally formed with the lower cover (110: see ¶ [0053]).
Regarding claim 14, CHEN in view of LIN teaches wherein the plurality of first supporting structures (154) and the plurality of second supporting structures (176) each have a cylindrical shape (see CHEN’s Figure 4A), and the plurality of second supporting structures (176) each have a diameter greater than a diameter of each of the plurality of first supporting structures (154: see ¶ [0047]).

Regarding claim 15, CHEN in view of LIN teaches wherein the plurality of first supporting structures (154) and the plurality of second supporting structures (176) each have a cylindrical, square, rectangular, or polygonal shape (see ¶ [0047] c.f. CHEN’s Figure 4A).

Regarding claim 16, CHEN in view of LIN teaches wherein the plurality of heat transfer structures (140) are rectangular and arranged in parallel with one another (see ¶ [0058] c.f. CHEN’s Figure 4A).
Regarding claim 17, CHEN in view of LIN teaches wherein the plurality of heat transfer structures (140) are spaced apart from one another and are evenly distributed in the evaporation area (114: see CHEN’s Figure 4A). 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 2020/0355444 A1) in view of LIN (US 20180066898 A1).

Regarding claim 18, CHEN teaches a heat dissipation device (100: see CHEN’s Figures 1A-1E), comprising: an upper cover (190); a lower cover (110), wherein the lower cover and the upper cover together form a sealed vacuum chamber (101) therebetween (see CHEN’s Figure 1D), the sealed vacuum chamber (101) comprises an evaporation area (EA), a condensation area (CA), and a transportation area (TA: see CHEN’s Figure 1D annotated by Examiner); the condensation area is located further away from the lower cover than the evaporation area and the transportation area (condensation area (CA) is located further away from the lower cover (110)  than the evaporation area (EA) and the transportation area (TA): see CHEN’s Figure 1D annotated by Examiner), and the transportation area is located adjacent to the evaporation area (the transportation area (TA) is located adjacent to the evaporation area (EA): see CHEN’s Figure 1D annotated by Examiner); an upper wick (see CHEN’s Figure 1E annotated by Examiner), located in the condensation area, wherein the upper wick is attached on a first inner surface (199) of the upper cover (190: see CHEN’s Figure 1E annotated by Examiner); 
a plurality of heat transfer structures (140), wherein the plurality of heat transfer structures each have a bottom surface connected to a second inner surface of the lower cover (see CHEN’s Figure 1E annotated by Examiner);
a first wick (see CHEN’s Figure 1E annotated by Examiner), located in the evaporation area, wherein the first wick is attached on the second inner surface (119 of section 114) of the lower cover (110: see CHEN’s Figure 1E annotated by Examiner); 
a plurality of second wicks (201), located in the evaporation area, wherein the plurality of second wicks are attached on the plurality of heat transfer structures (140) and in fluid communication with the upper wick (see CHEN’s Figure 1E annotated by Examiner); 

CHEN does not teach a third wick, attached on a third inner surface of the lower cover, wherein the third wick is connected to the first wick and in fluid communication with the first wick and the upper wick, and the third inner surface surrounds the second inner surface; and a gas-liquid separation structure, wherein the gas-liquid separation structure is attached on a planar area of the third wick that is located in the transportation area so as to separate a vapor formed in the evaporation area from a liquid returning from the transportation area.
LIN teaches a heat dissipation device (see Figure 4) comprising: an upper cover (10), a lower cover (20), a first wick (wick above 211: see LIN’s Figure 4), a second wick (23), and a third wick (32), and a gas-liquid separation structure (30: see LIN’s ¶ [0019]) wherein the gas-liquid separation structure (30) is attached on a planar area of the third wick (a planar area of the third wick 32: see LIN’s Figure 4) that is located in the transportation area (the left and the right of areas of element 211: see LIN’s Figure 4).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teaching of LIN with the teaching of CHEN to have a third wick, attached on a third inner surface of the lower cover, wherein the third wick is connected to the first wick and in fluid communication with the first wick and the upper wick, and the third inner surface surrounds the second inner surface; and a gas-liquid separation structure, wherein the gas-liquid separation structure is attached on a planar area of the third wick that is located in the transportation area so as to separate a vapor formed in the evaporation area from a liquid returning from the transportation area. Such combination will provide the benefits of improving the heat absorption efficiency of CHEN’s device by covering the whole lower cover with wick structures while having a gas-liquid separation structure on top of that as to prevent the wick from drying out while enhancing the evaporation.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 2020/0355444 A1) in view of LIN (US 20180066898 A1).

Regarding claim 23, CHEN teaches a heat dissipation device (100: see CHEN’s Figures 1A-1E), comprising: an upper cover (190); a lower cover (110), wherein the lower cover and the upper cover together form a sealed vacuum chamber (101) therebetween (see CHEN’s Figure 1D), the sealed vacuum chamber (101) comprises an evaporation area (EA), a condensation area (CA), and a transportation area (TA: see CHEN’s Figure 1D annotated by Examiner); 
an upper wick (see CHEN’s Figure 1E annotated by Examiner), located in the condensation area, wherein the upper wick is attached on a first inner surface (199) of the upper cover (190: see CHEN’s Figure 1E annotated by Examiner);
 a first wick (see CHEN’s Figure 1E annotated by Examiner), located in the evaporation area, wherein the first wick is attached on a second inner surface (119 of section 114) of the lower cover (110: see CHEN’s Figure 1E annotated by Examiner); 
a plurality of second wicks (201), located in the evaporation area, wherein the plurality of second wicks are attached on the lower cover (110) and in fluid communication with the upper wick (see CHEN’s Figure 1E annotated by Examiner); 
CHEN does not teach a third wick, attached on a third inner surface of the lower cover, wherein the third wick is connected to the first wick and in fluid communication with the first wick and the upper wick, and the third inner surface surrounds the second inner surface; and a gas-liquid separation structure, wherein the gas-liquid separation structure is attached on a planar area of the third wick that is located in the transportation area so as to separate a vapor formed in the evaporation area from a liquid returning from the transportation area.
LIN teaches a heat dissipation device (see Figure 4) comprising: an upper cover (10), a lower cover (20), a first wick (wick above 211: see LIN’s Figure 4), a second wick (23), and a third wick (32), and a gas-liquid separation structure (30: see LIN’s ¶ [0019]) wherein the gas-liquid separation structure (30) is attached on a planar area of the third wick (a planar area of the third wick 32: see LIN’s Figure 4) that is located in the transportation area (the left and the right of areas of element 211: see LIN’s Figure 4).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teaching of LIN with the teaching of CHEN to have a third wick, attached on a third inner surface of the lower cover, wherein the third wick is connected to the first wick and in fluid communication with the first wick and the upper wick, and the third inner surface surrounds the second inner surface; and a gas-liquid separation structure, wherein the gas-liquid separation structure is attached on a planar area of the third wick that is located in the transportation area so as to separate a vapor formed in the evaporation area from a liquid returning from the transportation area. Such combination will provide the benefits of improving the heat absorption efficiency of CHEN’s device by covering the whole lower cover with wick structures while having a gas-liquid separation structure on top of that as to prevent the wick from drying out while enhancing the evaporation.

Allowable Subject Matter
Claims 2, 19, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 10:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           




	/TAVIA SULLENS/               Primary Examiner, Art Unit 3763